Si
Filed 02/26/19                                                              Case 19-21135                                                                         Doc 1



                                                                                                                                     JLED
    United States Bankruptcy Court for the:
                                                                                                                                      FEB 26 2019
    EASTERN DISTRICT OF CALIFORNIA                                                                                                               ,3.4.
                                                                                                                            UNITED STATES BANKRUPTCY COURT
    Case number   (if known)                  /3¼.5                             Chapter you are filing under:                EASTERN DISTRICT OF CMJFORN!A
                                                                                • Chapter 7

                                                                                o Chapter 11
                                                                                o Chapter 12
                                                                                o Chapter 13                                     o   Check if this an
                                                                                                                                     amended filing




   Official Form 101
   Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17
   The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
   case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
   would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
   between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in
   all of the forms.

   Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
   more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
   every question.


   UFROM Identify Yourself

                                      About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case)

   1. Your full name

        Write the name that is on     Robin
        your government-issued        First name                                                      First name
        picture identification (for
        example, your drivers         L
        license or passport).
                                      Middle name                                                     Middle name
        Bring your picture
        identification to your
                                      Spears
        meeting with the trustee.     Last name and Suffix (Sr. Jr., II, Ill)                         Last name and Suffix (Sr., Jr., II, Ill)




        All other names you have
        used in the last 8 years
        Include your married or
        maiden names.



        Only the last 4 digits of
        your Social Security
        number or federal             xxx-xx-1 067
        Individual Taxpayer
        Identification number
        (ITIN)




  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
Filed 02/26/19                                                           Case 19-21135                                                                                  Doc 1

   Debtor 1    Robin L Spears                                                                                Case number   (if known)




                                    [A
                                     bout DebtoT1:                                                    About Debtor 2(Spouse Only in a Joint Case):

   4. Any business names and
       Employer Identification
       Numbers (EIN) you have       U I have not used any business name or EINs.                      0 I have not used any business name or EIN5.
       used in the last 8 years

        Include trade names and     Business name(s)                                                  Business name(s)
        doing business as names

                                    ElNs                                                              EIN5




        Where you live                                                                                If Debtor 2 lives at a different address:

                                    9524 Cody Way
                                    Stockton, CA 95209
                                    Number, Street, City, State & ZIP Code                            Number, Street, City, State & ZIP Code

                                    San Joaquin
                                    County

                                    If your mailing address Is different from the one                 If Debtor 2's mailing address Is different from yours, fill it
                                    above, fill it in here. Note that the court will send any         In here. Note that the court will send any notices to this
                                    notices to you at this mailing address.                           mailing address.



                                    Number, P.O. Box, Street, City, State & ZIP Code                  Number, P.O. Box, Street, City, State




        Why you are choosing        Check one:                                                        Check one:
        this district to file for
        bankruptcy                  •                                                             f   0      Over the last 180 days before filing this petition, I
                                           Over the last 180 days before filing this petition,
                                           I have lived in this district longer than in any                  have lived in this district longer than in any other
                                           other district,                                                   district.

                                    0      I have another reason.                                     0      I have another reason.
                                           Explain. (See 28 U.S.C. § 1408.)                                  Explain. (See 28 U.S.C. § 1408.)




   Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
Filed 02/26/19                                                             Case 19-21135                                                                                Doc 1

   Debtor 1 Robin L Spears                                                                                     Case number   (if known)




  I1iI       Tell the Court About Your Bankruptcy Case

   7. The chapter of the       Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing for Bankruptcy
       Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       choosing to file under
                               U Chapter 7
                                    o   Chapter 11
                                    o   Chapter 12
                                    o   Chapter 13



        How you will pay the fee    I        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.
                                    o        I need to pay the fee in installments. If you choose this option, sign and attach the Appilcation for Individuals to Pay
                                             The Filing Fee in Installments (Official Form 1 03A).
                                    o        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                             applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                             the Application to Have the Chapter 7 Filing Fee Waived (Official Form 10313) and file it with your petition.



        Have you filed for
        bankruptcy within the
                                    •   No
        last 8 years?               0 Yes.
                                                  District                                  When                             Case number
                                                  District                                  When                             Case number
                                                  District                                  When                             Case number



       Are any bankruptcy
       cases pending or being
                                    •   No
       filed by a spouse who is     0 Yes.
       not filing this case with
       you, or by a business
       partner, or by an
       affiliate?
                                                  Debtor                                                                   Relationship to you
                                                  District                                  When                           Case number, if known
                                                  Debtor                                                                   Relationship to you
                                                  District                                  When                           Case number, if known



       Do you rent your             0 No.          Go to line 12.
       residence?
                                    •   Yes.       Has your landlord obtained an eviction judgment against you?

                                                   •         No. Go to line 12.

                                                   o         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                             bankruptcy petition.




   Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Filed 02/26/19                                                          Case 19-21135                                                                             Doc 1

   Debtor 1    Robin L SDears                                                                                       Case number        (if known)




  I1I         Report About Any Businesses You Own as a Sole Proprietor

   12. Are you a sole proprietor
        of any full- or part-time     • o.        Go to Part 4.
        business?

                                      0 Yes.      Name and location of business
        A sole proprietorship is a
        business you operate as                   Name of business, if any
        an individual, and is not a
        separate legal entity such
        as a corporation,
        partners hip, or LLC.
        If you have more than one                 Number, Street, City, State   & ZIP Code
        sole proprietorship, use a
        separate sheet and attach
        it to this petition.                      Check the appropriate box to describe your business:
                                                  O       Health Care Business (as defined in 11 U.S.C.         §   101(27A))
                                                  O      Single Asset Real Estate (as defined in 11 U.S.C.           §   101 (51 B))
                                                  O      Stockbroker (as defined in 11 U.S.C.     §   101 (53A))
                                                  o      Commodity Broker (as defined in 11 U.S.C.         §   101(6))
                                                  o      None of the above

        Are you filing under      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
        Chapter 11 of the         deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
        Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
        you asmall business       in 11 U.S.C. 1116(1)(B).
        debtor?
                                  • No            I am not filing under Chapter 11.
        For a definition of small
        business debtor, see 11
               §      ( ).        0 No.           I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      o Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


  I1i         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

        Do you own or have any
                                      •No
        property that poses or is
        alleged to pose a threat      0 Yes.
        of imminent and                        What is the hazard?
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs                    If immediate attention is
        immediate attention?                   needed, why is it needed?

        For example, do you own
        perishable goods, or
        livestock that must be fed,            Where is the property?
        or a building that needs
        urgent repairs?
                                                                             Number, Street, City, State   & Zip Code




   Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
Filed 02/26/19                                                              Case 19-21135                                                                                 Doc 1

   Debtor 1    Robin L Spears                                                                                 Case number    (if known)


   lE1iL      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                        About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
   15. Tell the court whether           You must check one: -                                             You must check one:
        you have received a
        briefing about credit
                                        • I received a briefing from an approved credit                   o   i received a briefing from an approved credit
                                            counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
        counseling.                         filed this bankruptcy petition, and I received a                  this bankruptcy petition, and I received a certificate of
                                            certificate of completion.                                        completion.
        The law requires that you
        receive a briefing about            Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment plan, if
        credit counseling before            plan, if any, that you developed with the agency.                 any, that you developed with the agency.
        you file for bankruptcy.
        You must truthfully check       o   I received a briefing from an approved credit                 o   I received a briefing from an approved credit
        one of the following                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
        choices. If you cannot do           filed this bankruptcy petition, but I do not have                 this bankruptcy petition, but I do not have a certificate
        so, you are not eligible to         a certificate of completion.                                      of completion.
        file.
                                            Within 14 days after you file this bankruptcy                     Within 14 days after you file this bankruptcy petition, you
        If you file anyway, the court       petition, you MUST file a copy of the certificate and             MUST file a copy of the certificate and payment plan, if
        can dismiss your case, you          payment plan, if any.                                             any.
        will lose whatever filing fee
        you paid, and your              o   I certify that I asked for credit counseling                  o   I certify that I asked for credit counseling services
        creditors can begin                 services from an approved agency, but was                         from an approved agency, but was unable to obtain
        collection activities again.        unable to obtain those services during the 7                      those services during the 7 days after I made my
                                            days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                            circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                            of the requirement.
                                                                                                              To ask for a 30-day temporary waiver of the requirement,
                                            To ask for a 30-day temporary waiver of the                       attach a separate sheet explaining what efforts you made
                                            requirement, attach a separate sheet explaining                   to obtain the briefing, why you were unable to obtain it
                                            what efforts you made to obtain the briefing, why                 before you filed for bankruptcy, and what exigent
                                            you were unable to obtain it before you filed for                 circumstances required you to file this case.
                                            bankruptcy, and what exigent circumstances
                                            required you to file this case.                                   Your case may be dismissed if the court is dissatisfied
                                                                                                              with your reasons for not receiving a briefing before you
                                            Your case may be dismissed if the court is                        filed for bankruptcy.
                                            dissatisfied with your reasons for not receiving a
                                            briefing before you filed for bankruptcy.                         If the court is satisfied with your reasons, you must still
                                            If the court is satisfied with your reasons, you must             receive a briefing within 30 days after you file. You must
                                            still receive a briefing within 30 days after you file.           file a certificate from the approved agency, along with a
                                            You must file a certificate from the approved                     copy of the payment plan you developed, if any. If you do
                                            agency, along with a copy of the payment plan you                 not do so, your case may be dismissed.
                                            developed, if any. If you do not do so, your case
                                            may be dismissed.                                                 Any extension of the 30-day deadline is granted only for
                                                                                                              cause and is limited to a maximum of 15 days.
                                            Any extension of the 30-day deadline is granted
                                            only for cause and is limited to a maximum of 15
                                            days.
                                        0   I am not required to receive a briefing about                 o   I am not required to receive a briefing about credit
                                            credit counseling because of:                                     counseling because of:

                                            0     Incapacity.                                                 o    Incapacity.
                                                  I have a mental illness or a mental deficiency                   I have a mental illness or a mental deficiency that
                                                  that makes me incapable of realizing or                          makes me incapable of realizing or making rational
                                                  making rational decisions about finances.                        decisions about finances.

                                            o     Disability.                                                 O    Disability.
                                                  My physical disability causes me to be                           My physical disability causes me to be unable to
                                                  unable to participate in a briefing in person,                   participate in a briefing in person, by phone, or
                                                  by phone, or through the internet, even after I                  through the internet, even after I reasonably tried to
                                                  reasonably tried to do so.                                       do so.

                                            o     Active duty.                                                o    Active duty.
                                                  I am currently on active military duty in a                      I am currently on active military duty in a military
                                                  military combat zone.                                            combat zone.
                                            If you believe you are not required to receive a                  If you believe you are not required to receive a briefing
                                            briefing about credit counseling, you must file a         j       about credit counseling, you must file a motion for waiver
                                            motion for waiver credit counseling with the court.               of credit counseling with the court.




   Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
Filed 02/26/19                                                           Case 19-21135                                                                                        Doc 1

   Debtor 1    Robin L Spears                                                                                 Case number    (if known)


  IThI        Answer These Questions for Reporting Purposes

        What kind of debts do       1 6a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U S.C. § 101(8) as incurred by an
        you have?                              individual primarily for a personal, family, or household purpose."
                                               o No. Go to line 16b.
                                               • Yes. Go to line 17.
                                    16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.
                                               o No. Goto line 16c.
                                               o Yes. Go to line 17.
                                    1 6c.      State the type of debts you owe that are not consumer debts or business debts



        Are you filing under        0   No.    I am not filing under Chapter 7. Go to line 18.
        Chapter 7?

        Do you estimate that        • Yes      I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
        after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
        property is excluded and
        administrative expenses                • No
        are paid that funds will
        be available for                       0   Yes
        distribution to unsecured
        creditors?

        How many Creditors do       • 1-49                                           0 1,000-5,000                                025,001-50,000
        you estimate that you
                                    050-99                                           05001-10,000                                 050,001-100,000
                                    o 100-199                                        0 10,001-25,000                              0 More than100,000
                                    o 200-999

        How much do you             • $0- $50,000                                    0   $1,000,001 -$10 million                  0       $500,000,001 -$1 billion
        :5t1matour assets to        0 $50,001 - $ioo,000                             0   $10,000,001 -$50 million                 0       $1,000,000,001 -$10 billion
                                    o $100,001 - $500,000                            0   $50,000,001 -$100 million                0       $10,000,000,001 -$50 billion
                                    o $500,001 - $1 million                          0   $100,000,001 -$500 million               0       More than $50 billion

        How much do you             0   $0 -$50,000                                  0  $1,000,001 -$10 million                   0       $500,000,001 -$1 billion
        estimate your liabilities
                                    • $50,001 - $100,000                             0  $10,000,001 - $50 million                 0 $1,000,000,001 - $10 billion
                                    o $100,001 -$500,000                             0 $50,000,001 -$100 million                  0       $10,000,000,001 -$50 billion
                                    o $500,001 -$1 million                           0 $100,000,001 -$500 million                 0 More than $50 billion

  I1iW        Sign Below

   For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                    If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                    United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                    If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                    document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                    I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                    I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                    bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                    and 3571.

                                    Robin L Spears                                                    Signature of Debtor 2
                                    Signature of Debtor 1

                                    Executed on     February 22, 2019                                 Executed on
                                                    MM/DD/YYYY                                                         MM/DD/YYYY




   Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 6
Filed 02/26/19                                                              Case 19-21135                                                                              Doc 1

   Debtor 1    Robin L Spears                                                                                 Case number   (if known)




   For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                   for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
   If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
   an attorney, you do not need    schedules filed with the petition is incorrect.
   to file this page.
                                                                                                       Date        February 22, 2019
                                   Signature of Attorney for Debtor                                                MM / DD IYYYY


                                   Printed name


                                   Firm name


                                   Number, Street, City, State & ZIP Code

                                   Contact phone                                                 Email address

                                   CA
                                   Bar number & State




   Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 7
Filed 02/26/19                                                          Case 19-21135                                                                                   Doc 1

   Debtor 1   Robin L Spears                                                                                 Case number     (if known)




   For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
   bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
   attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

   If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
   attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
   file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                    administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                    or you may lose protections, including the benefit of the automatic stay.

                                    You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                    a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                    not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                    judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                    destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                    debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                    imprisoned.

                                    If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                    will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                    States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                    filed. You must also be familiar with any state exemption laws that apply.

                                    Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                       No
                                    U   Yes

                                    Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                    could be fined or imprisoned?
                                       No
                                    U   Yes

                                    Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                    •No
                                    o Yes            Name of Person
                                                     Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                    By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                    this notice, and I am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do
                                    not properly handle the case.

                                    Robin L Spears                                                    Signature of Debtor 2
                                    Signature of Debtor I

                                    Date      February 22, 2019                                       Date
                                            MM/DDIYYYY                                                        MM /DD/YYYY
                                    Contact phone                                  .o                 Contact phone
                                    Cell phone                                                        Cell phone
                                    Email address                                                     Email address




   Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 8
Filed 02/26/19                                     Case 19-21135                                                                              Doc 1




                                                             Certificate Number: 001 34-CAE-CC-0322970 18

                                                           I I I I I I I I I I I I I I I I 111111111111111111111111111111111111111111111111
                                                                                    00134-CAE-CC-03229701 8




                                 CERTIFICATE OF COUNSELING


             I CERTIFY that on February 14, 2019, at 4:38 o'clock PM PST, Robin Lynn
             Spears received from Cricket Debt Counseling, an agency approved pursuant to
             11 U.S.C. § 111 to provide credit counseling in the Eastern District of California,
             an individual [or group] briefing that complied with the provisions of 11 U.S.C.
             § § 109(h) and 111.
             A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
             copy of the debt repayment plan is attached to this certificate.
             This counseling session was conducted by internet.




            Date: February 14, 2019                         By:           Is/Sam Bringhurst


                                                            Name: Sam Bringhurst


                                                            Title: Counselor




            * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
            Code are required to file with the United States Bankruptcy Court a completed certificate of
            counseling from the nonprofit budget and credit counseling agency that provided the individual
            the counseling services and a copy of the debt repayment plan, if any, developed through the
            credit counseling agency. See 11 U.S.C. § § 109(h) and 521(b).
Filed 02/26/19                                                                          Case 19-21135                                                                                                                  Doc 1



       Debtor 1                     Robin L Spears
                                    First Name                     Middle Name                               Last Name

       Debtor 2
       (Spouse if, filing)          First Name                     Middle Name                               Last Name


       United States Bankruptcy Court for the:                EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if known)
                                                                                                                                                                                      O Check if this is an
                                                                                                                                                                                          amended filing



      Official Form 106Sum
      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                               12115
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
      your original forms, you must fill out a new Summary and check the box at the top of this page.

      Ii              Summarize Your Assets                                                                             -

                                                                                                                                                                                        Vour assets
                                                                                                                                                                                        Value of what you own

      1.      Schedule A/B: Property (Official Form 1 06A/B)
              la. Copy line 55, Total real estate, from Schedule NB              ................................................................................................        $                      0.00

              lb. Copy line 62, Total personal property, from Schedule NB                   .....................................................................................        $              18,636.00

              1 c. Copy line 63, Total of all property on Schedule NB            ...............................................................................................         $              18,636.00

      I1i             Summarize Your Liabilities

                                                                                                                                                                                        Your liabilitie's
                                                                                                                                                                                        Amount you owe

      2.      Schedule D: Creditors Who Have Claims Secured by Property (Official Form I 06D)
              2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                                      $              10,357.14

      3.      Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
                 Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF.                                       ................................      $              15,957.00

                    Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF.                                      ...........................      $              35,898.00


                                                                                                                                                    Your total liabilities $                         62,212.14


     ITi             Summarize Your Income and Expenses

      4.      Schedule!: Your Income (Official Form 1061)
              Copy your combined monthly income from line 12 of Schedule I                      ....... .................... .....................................................       $                 3,475.50

      5.      Schedule J: Your Expenses (Official Form I 06J)
              Copy your monthly expenses from line 22c of Schedule J.                 .........................................................................                          $                 3,709.00

                             swer These Questions for Administrative and Statistical Records

             Are you filing for bankruptcy under Chapters 7, 11, or 13?
              0      No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

              • Yes
             What kind of debt do you have?

             • Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                 household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

             o       Your debts are not primarily consumer debts. You have nothing to report on this part of the form.                                                Check this box and submit this form to
                     the court with your other schedules.
      Official Form 1 O6Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                   page 1 of 2
     Software Copyright (C) 1996-2018 Beat Case, LLC . www.bestcase.com
                                                                                                                                                                                              Best Case Bankruptcy
Filed 02/26/19                                                              Case 19-21135                                                                       Doc 1

       Debtor 1 Robin L Spears                                                                   Case number (if known)

             From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
             122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                 5,671.28


             Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:

                                                                                                               Total claim
             From Part 4 on Schedule           IF   copy the toliowing                    -

                 Domestic support obligations (Copy line 6a.)                                                   $                 0.00

                 Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            15,957.00

                 Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

                 Student loans. (Copy line 6f.)                                                                 $                 0.00

                 Obligations arising out of a separation agreement or divorce that you did not report as
                 priority claims. (Copy line 6g.)                                                               $                 0.00

                 Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


                 Total. Add lines 9a through 9f.                                                           $              15,957.00




     Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
     Software Copynght (C) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
Filed 02/26/19                                                                         Case 19-21135                                                                                            Doc 1



       Debtor 1                  Robin L Spears
                                 First Name                       Middle Name                       Last Name

       Debtor 2
       (Spouse, if filing)      First Name                        Middle Name                      Last Name


       United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA                                                      --

       Case number                                                                                                                                               o    Check if this is an
                                                                                                                                                                      amended filing



      Official Form 1 06A/B
      Schedule A/B: Property                                                                                                                                         12/15
      In each category, separately list and describe items. List an asset only once. If an asset fits In more than one category, list the asset in the category where you
      think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this fonm On the top of any additional pages, write your name and case number (if known).
      Answer every question.

       •.          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         • No. Go to Pert 2.
         o Yes. Where is the property?
                   Describe Your Vehicles

      Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
      someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

      3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

              No

         • Yes


        3.1 Make:            Chevrolet                               Who has an interest In the property?       Check one
                                                                                                                                        Do not deduct secured claims or exemptions. Put
                                                                                                                                        the amount of any secured claims on Schedule D:
                 Model:      Camero                                  • Debtor 1 only                                                    Creditors Who Have Claims Secured by Property.
                 Year:    2013                                       o Debtor 2 only                                                    Current value of the      Current value of the
                 Approximate mileage:              108,000           o Debtor 1 and Debtor 2 only                                       entire property?          portion you own?
                 Other information:                                  o At least one of the debtors and another
                FMV based on Private Party
                Kelly Blue Book less mileage                         o Check if this is community property                                       $8,280.00                   $8,280.00
                                                                          (see instructions)




     4. Watercraft, aircraft, motor homes, ATV5 and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

              No
         o Yes

      5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
         pages you have attached for Part 2. Write that number here .............................................................................   =>                    $8,280.00

     Ifllt Describe Your Personal and Household Items
      Do you own or have any legal or equitable interest in any of the following items?                                                                        Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.
     6. Household goods and furnishings
         Examples: Major appliances, furniture, linens, china, kitchenware
        ONo
     Official Form 106NB                                                          Schedule A/B: Property                                                 .                          page 1
     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Filed 02/26/19                                                                                    Case 19-21135                                                                                        Doc 1

       Debtor 1           Robin L Spears                                                                                                       Case number (if known)

          • Yes. Describe            .....




                                                  I Furniture and furnishings                                                                                   I                     $2,000.00


         Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                     including cell phones, cameras, media players, games
         DNo
          U    Yes. Describe         .....




                                                  ITV,   DVD, computer, cell phones                                                                             I                     $1,500.00


         Collectibles of value
         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                     other collections, memorabilia, collectibles
               No
          o Yes. Describe            .....




         Equipment for sports and hobbies
         Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                   musical instruments
               No
          o Yes. Describe            .....




           Firearms
            Examples: Pistols, rifles, shotguns, ammunition, and related equipment
          UNo
          o Yes. Describe           .....




           Clothes
            Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
         o No
         IN   Yes. Describe         .....




                                                  I Clothing, shoes and accessories                                                                         I                        $1,000.00


          Jewelry
           Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
              No
         • Yes. Describe            .....




                                                  I earrings, costume jewelry, watch                                                                        I                        $1,200.00


           Non-farm animals
           Examples: Dogs, cats, birds, horses
         IN   No
         o Yes. Describe            .....




          Any other personal and household items you did not already list, including any health aids you did not list
            No
         0 Yes. Give specific information


              Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
              for Part 3. Write that number here              ..............................................................................                                     $5,700.00

                Describe Your Financial Assets
          you own or have any legal or eq                           interest in any of the
                                                                                                                                                                        portion you own?
                                                                                                                                                                        Do not deduct secured
     Official Form I06NB                     --                                           Schedule A/B: Property                                                                          page 2
     Software Copyright   (C)   1998-2018 Best Case, LLC - w.bestcase.com                                                                                                       Best Case Bankruptcy
Filed 02/26/19                                                                                             Case 19-21135                                                               Doc 1

       Debtor 1           Robin L Spears                                                                                               Case number (if known)



           Cash
             Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
              No
          • Yes     ................................................................................................................




                                                                                                                                          Cash                            $50.00


          Deposits of money
           Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                     institutions. If you have multiple accounts with the same institution, list each.
            No
          U Yes                                                         Institution name:

                                                                                                           Bank of America
                                                     17.1.        Checking                                 Account number: 2799                                         $500.00


           Bonds, mutual funds, or publicly traded stocks
           Examples: Bond funds, investment accounts with brokerage firms, money market accounts
              No
          o Yes                                                 Institution or issuer name:

           Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
           joint venture
          •No
          o Yes. Give specific information about them                             ...................


                                                         Name of entity:                                                                % of ownership:

           Government and corporate bonds and other negotiable and non-negotiable instruments
            Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
            Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
          • No
          o Yes. Give specific information about them
                                                         Issuer name:

         Retirement or pension accounts
          Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
         DNo
          • Yes. List each account separately.
                                     Type of account:                                                      Institution name:

                                                     401(k)                            '                   401(k) through employer with Empower
                                                                                                           Retirement                                                $3,056.00


          Security deposits and prepayments
           Your share of all unused deposits you have made so that you may continue service or use from a company
           Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
            No
         • Yes                                                        Institution name or individual:


                                                     Rental deposit                                        Deposit with landlord                                     $1,050.00


          Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
         UNo
         oYes      .............            Issuer name and description.

         Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
         26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
         •No
         o Yes     .............            Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

     Official Form I06N13                                                                          Schedule A/B: Property                                                  page 3
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best case Bankruptcy
Filed 02/26/19                                                                    Case 19-21135                                                                                       Doc 1

      Debtor 1          Robin L Soears                                                                                   Case number   (if known)



           Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
              No
          o Yes. Give specific information about them...
           Patents, copyrights, trademarks, trade secrets, and other intellectual property
           Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
              No
          o Yes. Give specific information about them...
           Licenses, franchises, and other general intangibles
           Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
          •No
          o Yes. Give specific information about them...
                                                                                                                                         -------- ----.--_-              - -
      Money or property owed to you?                                                                                                                     current value of the
       -     .                   .                                                      .. .                                  .          .         .     portion you own?
                                                                                                                                                     -   Do not deduct secured
        - ....- ....-_.___-.--_-_... - .:- ...........................        - ------ -.          . ...................................- _.             cimQ?cmppns,

           Tax refunds owed to you
          •No
          o Yes. Give specific information'about them, including whether you already filed the returns and the tax years

           Family support
           Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
              No
         o Yes. Give specific information               ......                                                                                      -




           Other amounts someone owes you
           Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                     benefits; unpaid loans you made to someone else
         • No
         o Yes. Give specific information..
          Interests in insurance policies
           Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No                                                                                                -
         o Yes. Name the insurance company of each policy and list its value.
                                                    Company name:                                              Beneficiary:                             Surrender or refund
                                                                                                                                                        value:

          Any interest in property that is due you from someone who has died
           If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
          someone has died.
              No
         o Yes. Give specific information..
          Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
          Examples: Accidents, employment disputes, insurance claims, or rights to sue
         • No
         o Yes. Describe each claim               .........                                    -




          Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
         •No
         0   Yes. Describe each claim

          Any financial assets you did not already list
             No
         o Yes. Give specific information..

     Official Form I06NB                                                      Schedule A/B: Property                                                                       page 4
     Software Copyright   (C)   1996-2018 Best Case. LLC - www.bestcase.com                                                                                     Best Case Bankwptcy
Filed 02/26/19                                                                                 Case 19-21135                                                                                                Doc 1

       Debtor 1           Robin L S                                                                                                          Case number            (if known)


              Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
              for Part 4. Write that number here ......................... . ...........................................................................................         .    $ 4,656.00


      I1iL- Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

            Do you own or have any legal or equitable interest in any business-related property?
         • No. Go to Part 6.
         0 Yes. Go to line 38.


      IflI        Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.


      46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
             • No. Go to Part 7.

             0 Yes. Go to line 47.


      Ufl               Describe All Property You Own or Have an Interest in That You Did Not List Above


             Do you have other property of any kind you did not already list?
             Examples: Season tickets, country club membership
               No
            o Yes. Give specific information.........
              Add the dollar value of all of your entries from Part 7. Write that number here                                                                                               $0.00


     •smj;            List the Totals of Each Part of this Form


              Part l:Totalrealestate,line2 ......................................................................................................................                              $0.00
              Part 2: Total vehicles, line 5                                                                         $8,280.00
              Part 3: Total personal and household items, line 15                                                    $5,700.00
              Part 4: Total financial assets, line 36                                                                $4,656.00
              Part 5: Total business-related property, line 45                                                              $0.00
              Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
              Part 7: Total other property not listed, line 54                                         +                    $0.00

              Total personal property. Add lines 56 through 61...                                                   $18,636.00             Copy personal property total                  $18,636.00

              Total of all property on Schedule A/B. Add line 55                       +   line 62                                                                                   $18,636.00




     Official Form 1 O6NB                                                               Schedule NB: Property                                                                                   page 5
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
Filed 02/26/19                                                                     Case 19-21135                                                                                  Doc 1



       Debtor 1                 Robin L Spears
                                First Name                         Middle Name                   Last Name

       Debtor 2
       (Spouse If, filing)      First Name                         Middle Name                   Last Name


       United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if known)
                                                                                                                                              O   Check if this is an
                                                                                                                                                  amended filing

      Official Form 1 06C
      Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
      the property you listed on Schedule AiB: Pmperty (Official Form 106AIB) as your source, list the property that you claim as exempt. If more space is
      needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
      case number (if known).

      For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
      specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
      any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax.exempt retirement
      funds—may be unlimited In dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
      exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
      to the applicable statutory amount.
     I1               Identify the Property You Claim as Exempt

       1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

            • You are claiming state and federal nonbarikruptcy exemptions. 11 U.S.C. § 522(b)(3)
            o You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
            For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

            Brief description of the property and line on            Current value of the   Amount of the exemption you claim                 laws that
            Schedule A/B that lists this property                    portion you own
                                                                     Copy the value from    Check only one box for each exemption.


            Furniture and furnishings
            Line from Schedule A/B: 6.1
                                                                             $2,000.00      •                          $2,000.00      C.C.P. § 703.140(b)(3)

                                                                                            o      100% of fair market value, up to
                                                                                                   any applicable statutory limit

            TV, DVD, computer, cell phones
            Line from Schedule A/B: 7.1
                                                                             $1,500.00      •                          $1,500.00      C.C.P. § 703.140(b)(3)

                                                                                            13     100% of fair market value, up to
                                                                                                   any applicable statutory limit

           Clothing, shoes and accessories                                                                                            C.C.P. § 703.1 40(b)(3)
                                                                             $1,000.00      •
           Line from Schedule A/B: 11.1
                                                                                            o      100% of fair market value, up to
                                                                                                   any applicable statutory limit

           earrings, costume jewelry, watch
           Line from Schedule A/B: 12.1
                                                                             $1,200.00      •                          $1,200.00      C.C.P. § 703.140(b)(4)

                                                                                                  100% of fair market value, up to
                                                                                                  any applicable statutory limit

           Cash                                                                                                                       c•cp•
                                                                                 $50.00 •                                 $50.00              § 703.140(b)(5)
           Line from Schedule A/B: 16.1
                                                                                            o     100% of fair market value, up to
                                                                                                  any applicable statutory limit




     Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of2
     Software Copyright (C) 1996-2016 Best Case, LLC - www.besfcase.com
                                                                                                                                                           Best Case Bankruptcy
Filed 02/26/19                                                                          Case 19-21135                                                                               Doc 1


               if descriptioiàf the property and line on                 Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
               sedule A/B that lusts this property                       portuon you own
                                                                         Copy the value from    Check only one box for each exemption.
                                                                         Schedule A/B

            Checking: Bank of America                                                                                                    C.C.P. § 703.140(b)(5)
                                                                                   $500.00      •                            $500.00
            Account number: 2799
            Line from Schedule A/B: 17.1                                                        0    100% of fair market value, up to
                                                                                                     any applicable statutory limit

           401(k): 401(k) through employer with                                                                                          C.C.P. § 703.140(b)(10)(E)
                                                                                $3,056.00       •                          $3,056.00
           Empower Retirement
           Line from Schedule A/B: 21.1
                                                                                                     any applicable statutory limit

            Rental deposit: Deposit with landlord                                                                                        C.C.P. § 703.140(b)(5)
                                                                                $1,050.00       •                          $1,050.00
            Line from Schedule A/B: 22.1
                                                                                                0    100% of fair market value, up to
                                                                                                     any applicable statutory limit


       3. Are you claiming a homestead exemption of more than $160,375?
           (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
                No

           o      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  o             No
                  o             Yes




     Official Form 1 06C                                         Schedule C: The Property You Claim as Exempt                                                      page 2 of 2
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Filed 02/26/19                                                                          Case 19-21135                                                                                       Doc 1



       Debtor 1                      Robin L Spears
                                     First Name                       Middle Name                       Last Name
       Debtor 2
       (Spouse if. filing)           First Name                       Middle Name                       Last Name

       United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

       Case number
       (if
                                                                                                                                                      0 Check if this is an
                                                                                                                                                           amended filing


      Official Form 106D
      Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
      is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
      number (If known).
      1. Do any creditors have claims secured by your property?
             o    No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

             IN   Yes. Fill in all of the information below.

      ITh             List All Secured Claims
       -. -.-. ... ___._. ....... ..
       2 List all qa.nr.d ,lln,s if             h n,,',    H,     nesecure ,,.,. IIL IIIC ,..I CUILUICIJflidtCi
                                                                                                                    Column A               Column B                  Column C
       for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As     Amount of claim        Value of collateral       Unsecured
       much as possible, list the claims in alphabetical order according to the creditor's name.                    Do not deduct the      that supports this        portion
                                                                                                                    value of collateral.   claim                 .   If any    ---
                       Financial                             Describe the property that secures the claim:              $10,357.14                 $8,280.00              $2,077.14
              Creditors Name
                                                             2013 Chevrolet Camero 108,000
                                                             miles
                                                             FMV based on Private Party Kelly
                                                             Blue Book less mileage
                                                            As of the date you file, the claim is: Check all that
              P0 Box 380901                                 apply.
              Minneapolis, MN 55438                          o Contingent
              Number, Street, City, State & Zip Code         o linliquidated
                                                             o Disputed
      Who owes the debt? Check one.                         Nature of lien. Check all that apply.
       • Debtor 1 Only                                       • An agreement you made (such as mortgage or secured
      o Debtor 2 only                                            car loan)
      o Debtor I and Debtor 2 Only                          o Statutory lien (such as tax lien, mechanic's lien)
      o At least one of the debtors and another             o Judgment lien from a lawsuit
      o Check If this claim relates to a                    o Other (including a right to offset) -
             community debt

      Date debt was Incurred             2014                       Last 4 digIts of account number         92xx



         Add the dollar value of your entries in Column A on this page. Write that number here:                                  $10,357.14
         If this is the last page of your form, add the dollar value totals from all pages.                          I
         Write that number here:                                                                                              $10,357.14
                                                                                                                     I____________________
                   _9thers to Be Notified for a Debt That                    You Already Listed
      Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, If a collection agency is
      trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if you have more
      than one creditor for any of the debts that you listed in Part I, list the additional creditors here. If you do not have additional persons to be notified for any
      debts in Part 1, do not fill out or submit this page.




     Official Form 106D                                    Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of    I
     Software Copyright      (C) 1995-2018 Best Case, LLC - w.beatcase.com                                                                                           Best Case Bankruptcy
Filed 02/26/19                                                                                 Case 19-21135                                                                                           Doc 1



           Debtor 1                         Robin L Spears
                                            First Name                      Middle Name                       Last Name
           Debtor 2
           (Spouse if, filing)              First Name                      Middle Name                       Last Name

           United States Bankruptcy Court for the:                    EASTERN DISTRICT OF CALIFORNIA

           Case number
           (if known)
                                                                                                                                                                    O Check if this is an
                                                                                                                                                                       amended filing

          Official Form 106E/F
          Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                      12/15
          Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
          any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form I06AIB) and on
          Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed In
          Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill it out number the entries in the boxes on the
          left. Attach the Continuation Page to this page. If you have no Information to report In a Part, do not file that Part. On the top of any additional pages, write your
          name and case number (if known).
          IF1i               List All of Your PRIORITY Unsecured Claims
          I. Do any creditors have priority unsecured claims against you?
                 o No. Go to Part 2.
                 • Yes.
          2.    List all of your prIority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
                identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
                possible, ltst the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
      •         Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
                (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                      Total claim        Priority              Nonpriority
                                                                                                                                                 -       amount                amount
                        Department Education/Navient                               Last 4 digits of account number        48xx               $2,361.00         $2,361.00                     $0.00
                        Priority Creditor's Name
                        P0 Box 9635                                                When was the debt incurred?            2010
                        Wilkes Barre, PA 18773
                        Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
                  Who Incurred the debt? Check one.
                                                                                   o Contingent
                  • Debtor 1 only                                                  o Unliquidated
                  o Debtor 2 Only                                                  o Disputed
                  o Debtor 1 and Debtor 2 only                                     Type of PRIORITY unsecured claim:

                  o At least one of the debtors and another                        o Domestic support obligations
                  0 Check If this claim is for a community debt                    I   Taxes and certain other debts you owe the government
                 Is the claim subject to offset?                                   o Claims for death or personal injury while you were intoxicated
                  • No                                                             o Other. Specify
                  o Yes                                                                                Student Loan

                        Department Education/Navient                               Last 4 digits of account number        48xx              $2,361.00          $2,361.00                    $0.00
                        Priority Creditor's Name
                        P0 Box 9635                                                When was the debt incurred?            2010
                        Wilkes Barre, PA 18773
                        Number Street City State ZIP Code                          As of the date you file, the claim Is: Check all that apply
                 Who incurred the debt? Check one.
                                                                                   o Contingent
                 • Debtor 1 only                                                   o Unliquidated
                 o Debtor 2 only                                                   o Disputed
                 o Debtor I and Debtor 2 only                                      Type of PRIORITY unsecured claim:

                 o At least one of the debtors and another                         o Domestic support obligations
                 o Check if this claim is fora community debt                      • Taxes and certain other debts you owe the government
                 Is the claim subject to offset?                                   o Claims for death or personal injury while you were intoxicated
                        No                                                         o Other. Specify
                 o Yes                                                                                 Student Loan

     Official Form 106 ElF                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                                Page 1 of 9
     Software Copyright          (C)   1996.2018 Best Case, LLC - w.bestcase.com                                              43070                                             Best Case Bankruptcy
Filed 02/26/19                                                                           Case 19-21135                                                                                           Doc 1

       Debtor 1       Robin L Spears                                                                                Case number (if known)

                 Department Education/Navient                                Last 4 digits of account number      48xx                $3,352.00          $3,352.00                    $0.00
                 Priority Creditors Name
                 P0 Box 9635                                                 When was the debt incurred?          2010
                 Wilkes Barre, PA 18773
                 Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
             Who incurred the debt? Check one.                               o Contingent
             • Debtor 1 only                                                 o Unliquidated
             o Debtor 2 only                                                 o Disputed
             o Debtor 1 and Debtor 2 only                                    Type of PRIORITY unsecured claim:

             o At least one of the debtors and another                       o Domestic support obligations
             o Check if this claim is for a community debt                   • Taxes and certain other debts you owe the government
             lathe claim subject to offset?                                  o Claims for death or personal injury while you were intoxicated
             • No                                                            o Other. Specify
             o Yes                                                                                Student Loan

                 Department Education/Navient                                Last 4 digits of account number      48xx               $4,834.00           $4,834.00                    $0.00
                 Priority Creditors Name
                 P0 Box 9635                                                 When was the debt incurred?          200
                 Wilkes Barre, PA 18773
                 Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.                               o Contingent
             U   Debtor 1 only                                               o Unliquidated
             o Debtor 2 only                                                 o Disputed
             o Debtor 1 and Debtor 2 only                                    Type of PRIORITY unsecured claim:

             o At least one of the debtors and another                       o Domestic support obligations
             o Check if this claim is for a community debt                   • Taxes and certain other debts you owe the government
             Is the claim subject to offset?                                 o Claims for death or personal injury while you were intoxicated
                 No                                                          o Other. Specify
             o Yes                                                                               Student Loan

                 IRS                                                         Last 4 digits of account number                         $3,049.00           $3,049.00                    $0.00
                 Priority Creditors Name
                 P0 Box 7346                                                 When was the debt incurred?          2018
                 Philadelphia, PA 19101-7346
                 Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.                               o Contingent
             • Debtor 1 only                                                 o Unliquidated
             o Debtor 2 only                                                 o Disputed
             o Debtor 1 and Debtor 2 only                                    Type of PRIORITY unsecured claim:

             o At least one of the debtors and another                       o Domestic support Obligations
             o Check if this claim is fora community debt                    • Taxes and certain other debts you owe the government
             Is the claim subject to offset?                                 o Claims for death or personal injury while you were intoxicated
                 No                                                          o Other. Specify
             o Yes                                                                               2018 taxes owed

     ITiW             List All of Your NONPRIORITY Unsecured Claims
           Do any creditors have nonprionty unsecured claims against you?

           o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           • Yes.

           List all of your A onprioritY unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
           unsecured claim, hst the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. II more
           than one credttor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of
           Part 2.

                                                                                                                                                                  Total claim




     Official Form 106 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                               Page 2 of 9
     Software copyright   (C)   1996-2018 Best Case, LLC - wew.bestcasecom                                                                                                Best Case Bankruptcy
Filed 02/26/19                                                                         Case 19-21135                                                                                   Doc 1

       Debtor 1 Robin L Spears                                                                                    Case number (if known)

                 Capital One                                                  Last 4 digits of account number       05xx                                               $347.00
                 Nonpriority Creditor's Name
                 P0 Box 30285                                                 When was the debt incurred?           2014
                 Salt Lake City, UT 84103
                 Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                              o Contingent
                 o Debtor 2 only                                              o Unliquidated
                 o Debtor 1 and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                 debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                              report as priority claims

                     No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        U Other. Specify      Credit Charges


                 Comenity Bank-NY & Co                                        Last 4 digits of account number       2349                                             $1,041.00
                 Nonpriority Creditors Name
                P0 Box 182789                                                 When was the debt incurred?           2014
                Columbus, OH 43218
                 Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 • Debtor 1 only                                              o Contingent
                 o Debtor 2 only                                              o Unliquidated
                 o Debtor 1 and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                               report as priority claims
                    No                                                        o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                         • Other. Specify      Credit Charges


     IIiI1      Nonpriority Creditor's Name
                                                                              Last 4 digits of account number       45xx                                               $989.00

                P0 Box 98875                                                  When was the debt incurred?           2017
                Las Vegas, NV 89193
                Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                U Debtor 1 only                                               o Contingent
                o Debtor 2 only                                               o Unliquidated
                o Debtor 1 and Debtor 2 only                                  o Disputed
                o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

                o Check if this claim is bra community                        o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                               report as priority claims
                •No                                                           o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                         • Other. Specify      Credit Charges




     Official Form 106 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 3 of 9
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 02/26/19                                                                         Case 19-21135                                                                                   Doc 1

       Debtor 1     Robin L Spears                                                                                Case number (if known)

                 Credit One Bank NA                                           Last 4 digits of account number        96xx                                            $1,504.00
                 Nonpriority Creditors Name
                 PC Box 98875                                                 When was the debt incurred?            2014
                 Las Vegas, NV 89193
                 Number Street City State ZIp Code                            As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                  • Debtor I only                                             o Contingent
                 o Debtor 2 only                                              o Unliquidated
                 o Debtor 1 and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                 debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                              report as priority claims
                     No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        U Other. Specify      Credit Charges


                 Ginnys                                                       Last 4 digits of account number       58xx                                             $1,543.00
                 Nonpriority Creditois Name
                 1112 7th Avenue                                              When was the debt incurred?           2016
                 Monroe, WI 53566
                 Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
                 Who Incurred the debt? Check one.

                 • Debtor 1 only                                              o Contingent
                 o Debtor 2 only                                              o Unliquidated
                 o Debtor 1 and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community                     o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                              report as priority claims
                 • No                                                         o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        • Other. Specify      Credit Charges


        Grant&Weber
      476                                                                     Last 4 digits of account number       66xx                                            $1,576.00
                Nonpriority Creditors Name
                26610W. Agoura Rd., Suite 209                                 When was the debt incurred?           2016
                Calabasas, CA 91372
                Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 • Debtor 1 only                                              o Contingent
                o Debtor 2 only                                               o Unliquidated
                o Debtor 1 and Debtor 2 only                                  o Disputed
                o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

                o Check if this claim is fora community                       o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                lathe claim subject to offset?                                report as priority claims
                    No                                                        o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                         • Other. Specify      Collections for Oak Valley Hospital -




     Official Form 106 ElF                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 9
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 02/26/19                                                                         Case 19-21135                                                                                   Doc 1

       Debtor 1 Robin L Spears                                                                                    Case number      (if known)


                 Grant & Weber                                                Last 4 digits of account number       56xx                                               $703.00
                 Nonpriority Creditor's Name
                 26610 W. Agoura Rd., Suite 209                               When was the debt incurred?           2015
                 Calabasas, CA 91372
                 Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                              o Contingent
                 o Debtor 2 only                                              o Unliquidated
                 o Debtor 1 and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                 debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                              report as priority claims

                     No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        • Other. Specify      Collections for Oak Valley Hospital


                 Grant&Weber                                                  Last 4 digits of account number       56xx                                               $245.00
                 Nonpriority Creditor's Name
                 26610W. Agoura Rd., Suite 209                                When was the debt incurred?           2015
                 Calabasas, CA 91372
                 Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 • Debtor 1 only                                              o Contingent
                 o Debtor 2 only                                              0 Unliquidated
                 o Debtor 1 and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                              report as priority claims
                    No                                                        o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        • Other. Specify      Collections for Oakdale Medical Group


                Kings Credit Service                                          Last 4 digits of account number       OOxx                                               $502.00
                Nonpriority Creditor's Name
                510 N. Douty Street                                           When was the debt incurred?           2012
                Hanford, CA 93230
                Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                • Debtor 1 only                                               o Contingent
                o Debtor 2 only                                               o Unliquidated
                o Debtor 1 and Debtor 2 only                                  o Disputed
                o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

                o Check if this claim is fora community                       o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                               report as priority claims
                    No                                                        o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                         • Other. Specify      Collections for Oakdale Physicians Medical




     Official Form 106 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 5 of 9
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 02/26/19                                                                         Case 19-21135                                                                                   Doc 1

       Debtor 1 Robin L Spears                                                                                     Case number (if known)

       4.1
                 Rash Curtis & Associates                                     Last 4 digits of account number        I 7xx                                             $159.00
                 Nonpriority Creditor's Name
                 190 S. Orchard Avenue Suite A205                             When was the debt incurred?            2018
                 Vacaville, CA 95688
                 Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                 • Debtor 1 only                                              o Contingent
                 o Debtor 2 only                                              o Unhiquidated
                 o Debtor 1 and Debtor 2 Only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                 debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                              report as priority claims

                     No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        U   Other. Specify    Collections for Oak Valley


                 Safe Credit Union                                            Last 4 digits of account number       57xx                                           $22,342.00
                 Nonpriority Creditor's Name
                 3720 Madison Avenue                                          When was the debt incurred?           2015
                 North Highlands, CA 95660
                 Number Street City State ZIp Code                            As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 U   Debtor 1 only                                            o Contingent
                 o Debtor 2 only                                              o Unliquidated
                 o Debtor 1 and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                               report as priority claims
                 UNo                                                          o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        • Other. Specify      Respossessed Dodge Ram truck


      4.1
                Stanislaus Credit Control                                     Last 4 digits of account number                                                          $406.00
                Nonpriority Creditor's Name
                914 14th Street                                               When was the debt incurred?           2016
                Modesto, CA 95354
                Number Street City State ZIp Code                             As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                • Debtor 1 Only                                               o Contingent
                o Debtor 2 only                                               o Unliquidated
                o Debtor I and Debtor 2 only                                  o Disputed
                o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

                o Check if this claim is fora community                       o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                               report as priority claims
                • No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                         • Other. Specify      Medical bill




     Official Form 106 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 6 of 9
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 02/26/19                                                                         Case 19-21135                                                                                   Doc 1

       Debtor 1     Robin L Spears                                                                                 Case number (ir known)

      14.1
                 Stanislaus Credit Control                                    Last 4 digits of account number                                                          $313.00
                 Nonpriority Creditor's Name
                 914 14th Street                                              When was the debt incurred?            2016
                 Modesto, CA 95354
                 Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.

                  • Debtor 1 only                                             o Contingent
                 o Debtor 2 only                                              o Unliquidated
                 o Debtor I and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                 debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                              report as priority claims
                 •No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        • Other. Specify      Medical bill


      4.1
                 SYNCB/Home Design                                            Last 4 digits of account number        61xx                                            $1,406.00
                 Nonpriority Creditor's Name
                 P0 Box 965036                                                When was the debt incurred?           2016
                 Orlando, FL 32896
                 Number Street City State ZIP Code                            As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                 • Debtor 1 only                                              o Contingent
                 o Debtor 2 only                                              o Unhiquidated
                 o Debtor 1 and Debtor 2 only                                 o Disputed
                 o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

                 o Check if this claim is fora community                      o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                               report as priority claims
                 •No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                 o Yes                                                        • Other. Specify      Credit Charges


      4.1
                TBom/Milestone                                                Last 4 digits of account number       51 XX                                              $205.00
                Nonpriority Creditor's Name
                P0 Box 4499                                                   When was the debt incurred?           2016
                Beaverton, OR 97076
                Number Street City State ZIp Code                             As of the date you file, the claim Is: Check all that apply
                Who incurred the debt? Check one.

                • Debtor 1 only                                               o Contingent
                o Debtor 2 only                                               o Unhiquidated
                o Debtor 1 and Debtor 2 only                                  o Disputed
                o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

                o Check if this claim is for a community                      o Student loans
                debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                               report as priority claims
                    No                                                        o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                         • Other. Specify     Credit Charges




     Official Form 106 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 7 of 9
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 02/26/19                                                                          Case 19-21135                                                                                        Doc 1

      Debtor 1       Robin L Spears                                                                                Case number (if known)

      4.1
                WebBank-Fingerhut                                              Last 4 digIts of account number       92xx                                                  $1,402.00
                   Nonpriority Creditois Name
                   6250 Ridgewood Road                                         When was the debt incurred?           2015
                   Saint Cloud, MN 56303
                   Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                   • Debtor I only                                             o Contingent
                   o Debtor 2 Only                                             o Unliquidated
                   o Debtor 1 and Debtor 2 only                                o Disputed
                   o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

                   o Check If this claim is for a community                    o Student loans
                debt                                                           o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                report as priority claims

                      No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                   o Yes                                                       • Other. Specify      Credit Charges



      F
      4.1
                Wells Fargo Card Services
                Nonpriority Creditors Name
                                                                               Last 4 digIts of account number       42xx                                                 $1,215.00

                Attn: Credit Bureau Dispute                                    When was the debt incurred?           2012
                Resolution
                P0 Box 14517
                Des Moines, IA 50306-3517
                Number Street City State ZIp Code                              As of the date you file, the claim Is: Check all that apply
                Who incurred the debt? Check one.

                   • Debtor 1 only                                             o Contingent
                o Debtor 2 only                                                o Unhiquidated
                o Debtor 1 and Debtor 2 only                                   o Disputed
                o At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

                o Check if this claim is fora community                        o Student loans
                debt                                                           o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                                report as priority claims
                •No                                                            o Debts to pension or profit-sharing plans, and other similar debts
                0 Yes                                                          U Other. Specify      Credit Charges

     Ifl             List Others to Be Notified About a Debt That You Already Listed
        Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts I or 2. For example, if a collection agency
        is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency here. Similarly, If you
        have more than one creditor for any of the debts that you listed in Parts I or 2, lIst the additional creditors here. If you do not have additional persons to be
        notified for any debts In Parts I or 2, do not fill out or submit this page.

      -.'            Add the Amounts for Each TvDe of Unsecured Claim
        Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
        type of unsecured claim.

               —
                                                                                                                                             Total Claim   -

                                   6a.   Domestic support obligations                                                Sa.        $              -               0.00
             Total,
           claims
       from Part I                 6b.   Taxes and certain other debts you owe the government                        6b.       $                      15,957.00
                                   6c.   Claims for death or personal injury while you were intoxicated                        $                           0.00
                                         Other. Add all other priority unsecured claims. Write that amount here.     6d.       $                           0.00

                                   6e.   Total Priority. Add lines 6a through Sd.                                    6e.       $                      15,957.00

                                                                                                                                             Total Claim
                                   61.   Student loans                                                                         $                               0.00
             Total
           claims
       from Part 2                       Obligations arising out of a separation agreement or divorce that           6g.       $                               0.00
     Official Form 106 ElF                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                         Page 8 of 9
     Software Copyright    (C)   1996-2018 Best Case, LLC - www.beslcase.com                                                                                          Best Case Bankruptcy
Filed 02/26/19                                                                   Case 19-21135                                                                          Doc 1

       Debtor 1     Robin L Spears                                                                        Case number   (if known)

                                   you did not report as priority claims
                                   Debts to pension or profit-sharing plans, and other similar debts               $                      0.00
                                   Other. Add all other nonpriority unsecured claims. Write that amount
                                   here.                                                                           $                 35,898.00

                                   Total Nonpriority. Add lines 6f through 6i.                                     $                 35,898.00




     Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 9 of 9
     Software Copyright (C) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 02/26/19                                                                       Case 19-21135                                                                         Doc 1



       Debtor 1                Robin L Spears
                               First Name                         Middle Name              Last Name
       Debtor 2
      (Spouse if, filing)      First Name                         Middle Name              Last Name

       United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

      Case number
                                                                                                                                           Check if this is an
                                                                                                                              I            amended filing



      Official Form 1 06G
      Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12115
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
      additional pages, write your name and case number (if known).

             Do you have any executory contracts or unexpired leases?
             • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
             o  Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B :Property (Official Form 106 NB).

             List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
             example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
             and unexpired leases.


              Person or company with whom you have the contract or lease                     State what the contract or lease is for
                               Name, Number, Street, city, State and ZIP Code
       2.1



                            Street


                 City                                    State                  ZIP Code
       2.2
                 Name


                 Number     Street


                 City                                   State                   ZIP Code
       2.3
                 Name


                 Number     Street


                 City                                   State                   ZIP Code
       2.4
                 Name


                 Number     Street


               City                                     State                   ZIP Code
       2.5
               Name


               Number       Street


               City                                     State                   ZIP Code




     Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case BanKruptcy
Filed 02/26/19                                                                   Case 19-21135                                                                        Doc 1



      Debtor 1                  Robin L Spears
                                First Name                         Middle Name             Last Name

       Debtor 2
      (Spouse it, filing)       First Name                         Middle Name             Last Name


       United States Bankruptcy Court for the:             EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if ItJlOwfl)
                                                                                                                                   0 Check if this is an
                                                                                                                                       amended filing


      Official Form I 06H
      Schedule H: Your Codebtors                                                                                                                        12/15

      Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
      people are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page,
      fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
      your name and case number (if known). Answer every question.

                  Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

            • No
            o Yes

               Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
             Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

            • No. Go to line 3.
            o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

             In Column 1, list all of your codebtors. Do not Include your spouse as a codebtor if your spouse is filing with you. List the person shown
             In line 2 again as a codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
             Form 106D), Schedule ElF (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule ElF, or Schedule C to fill
             out Column 2.

                      Co/umn1:Yourcodebtor                                                                    oIurnn2 The creditortowhorn you owethe debt
                      NamNumber,StreetCy.StateandZtPCode                              ..              -




        F31-1                                                                                               o Schedule D, line
                      Name
                                                                                                            o Schedule E/F, line
                                                                                                            o Schedule G, line
                      Number           Street
                      City                                 State                           ZIP Code




                                                                                                            o Schedule D, line
                      Name
                                                                                                            o Schedule E/F, line
                                                                                                            o Schedule G, line
                      Number           Street
                      City                                 State                           ZIP Code




     Official Form 106H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
     Software Copyright (C) 1996-2018 Best Case, LLC -   .bestcase.com                                                                         Best Case Bankruptcy
Filed 02/26/19                                                          Case 19-21135                                                                                Doc 1




       Debtor I                      Robin L Spears

       Debtor 2
      (Spouse, if filing)


      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

      Case number                                                                                                Check if this is:
      (If known)
                                                                                                                 o       An amended filing
                                                                                                                 o       A supplement showing postpetition chapter
                                                                                                                         13 income as of the following date:
      Official Form 1061                                                                                                 MM/DD/YYYY
      Schedule I: Your Income                                                                                                                      12/15
      Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
      supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
      spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
      attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                            Describe Employment

             Fill in your employment
             information.                                                 .Debtor 1                                  -     Debtor2 or non-filing spouse

             If you have more than one job,                               • Employed                                       0 Employed
             attach a separate page with           Employment status
             information about additional                                 0 Not employed                                   U    Not employed
             employers.
                                                   Occupation             Quality Lead
             Include part-time, seasonal, or
             self-employed work.                   Employers flame        Ardex Americas

             Occupation may include student Employers address
             or homemaker, if it applies.
                                                                          2612 Station Drive
                                                                          Stockton, CA 95215

                                                   How long employed there?           1 year   6 months
                            Give Details About Monthly Income

     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
     spouse unless you are separated.

     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
     more space, attach a separate sheet to this form.

                                                                                                              ior Debtor 1             For Detir2or
                                                                                                                                      (non-fiiing.sp.use

             List monthly gross wages, salary, and commissions (before all payroll
             deductions). If not paid monthly, calculate what the monthly wage would be.           2.     $          4,437.16          $             N/A

             Estimate and list monthly overtime pay.                                               3.     $                    0.00    +$            N/A

             Calculate gross Income. Add line 2 + line 3.                                          4.     $      4,437.16                   $     N/A




     Official Form 1061                                                       Schedule I: Your In come                                                      page 1
Filed 02/26/19                                                          Case 19-21135                                                                                     Doc 1


      Debtor 1   Robin L Spears                                                                         Case number   (if known)



                                                                                                            For Dro' 1               Fó'bi 2 or
                                                                                                                                     non-fiIingspouse
            Copy line 4 here                                                                     4.         $       4,437.16         $               N/A

      5.    List all payroll deductions:
           5a.    Tax, Medicare, and Social Security deductions                                  5a.        $         374.75         $               N/A
           5b.    Mandatory contributions for retirement plans                                              $              0.00      $               N/A
                  Voluntary contributions for retirement plans                                   5c.        $         152.35         $               N/A
           5d.    Required repayments of retirement fund loans                                   5d.        $          55.60         $               N/A
           5e.    Insurance                                                                      5e.        $         326.70         $               N/A
           5f.    Domestic support obligations                                                   5f.        $              0.00      $               N/A
           5g.    Union dues                                                                     5g.        $              0.00      $               N/A
           5h.    Other deductions. Specify: Life insurance                                      5h.+       $          52.26       + $               N/A
      6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.         $         961.66         $               N/A
      7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.         $       3,475.50         $               N/A
      8.   List all other income regularly received:
           8a.    Net income from rental property and from operating a business,
                  profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                             8a.        $              0.00      $               N/A
           8b.   Interest and dividends                                                                     $              0.00      $               N/A
                 Family support payments that you, a non-filing spouse, or a dependent
                 regularly receive
                 Include alimony, spousal support, child support, maintenance, divorce
                 settlement, and property settlement.                                            8c.        $              0.00      $               N/A
           8d.   Unemployment compensation                                                       8d.        $              0.00      $               N/A
           8e.   Social Security                                                                 8e.        $              0.00      $               N/A
                 Other government assistance that you regularly receive
                 Include cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specify:                                                                        8f.  $                    0.00   $                  N/A
                 Pension or retirement income                                                    8g.  $                    0.00   $                  N/A
                 Other monthly income. Specify:                                                  8h.+ $                    0.00 + $                  N/A

      9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.     $                  0.00     $                    N/A

      10. Calculate monthly income. Add line 7 + line 9.                                       10. $            3,475.50    + $           N/A        $         3,475.50
           Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                   _
           State all other regular contributions to the expenses that you list in Schedule J.
           Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
           other friends or relatives.
           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
           Specify:                                                                                                                  11. +$                        0.00

           Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
           Write that amount on the Summaiy of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
           applies                                                                                                                         12.   $             3,475.5

                                                                                                                                                 Combined
                                                                                                                                                 monthly income
           Do you expect an increase or decrease within the year after you file this form?
                 No.
           o     Yes. Explain:




     Official Form 1061                                                       Schedule I: Your Income                                                           page 2
Filed 02/26/19                                                              Case 19-21135                                                                            Doc 1




        Debtor 1              Robin L Spears                                                                     Check if this is:
                                                                                                                 o   An amended filing
        Debtor 2                                                                                                 O A supplement showing postpetition chapter
        (Spouse, if tiling)                                                                                          13 expenses as of the following date:

        United States Bankruptcy Courtfor the: EASTERN DISTRICT OF CALIFORNIA                                             MM/DDIYYYY

        Case number
        (If known)



        Official Form 1 06J
        Schedule J: Your Expenses                                                                                                                            12115
        Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
        information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
        number (if known). Answer every question.

                     Describe Your Household
        1     Is this a joint case?

              • No. Go to line 2.
              o Yes. Does Debtor 2 live in a separate household?
                        DN0
                        0 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
              Do you have dependents?         0 No
              Do not list Debtor 1 and                  Fill out this information for   Dependent's relationship to         Dependent's    Does dependent
                                              • Yes
              Debtor 2.                                 each dependent..............    Debtor I or Debtor 2                age            live with you?

              Do not state the                                                                                                             DNo
              dependents names.                                                         Daughter                            18             • Yes
                                                                                                                                           DN0
                                                                                                                                           oYes
                                                                                                                                           ONo
                                                                                                                                           oYes
                                                                                                                                           DNo
                                                                                                                                           oYes
              Do your expenses include
                                                     • No
              expenses of people other than
              yourself and your dependents?          0 Yes

       IU          Estimate Your Ongoing Monthly Expenses
        Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
        expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
        applicable date.

       Include expenses paid for with non cash government assistance if you know
       the value of such assistance and have included it on Schedule!: Your Income
       (Official Form 1061.)                                                                                                     Yourexponses


       4. The rental or home ownership expenses for your residence. Include first mortgage
            payments and any rent for the ground or lot.                                                         4. $                           1,050.00

              If not included in line 4:

                   Real estate taxes                                                                           4a.    $                             0.00
                   Property, homeowner's, or renter's insurance                                                4b.    $                           25.00
                   Home maintenance, repair, and upkeep expenses                                               4c.    $                             0.00
                   Homeowner's association or condominium dues                                                 4d.    $                             0.00
       5.    Additional mortgage payments for your residence, such as home equity loans                         5.    $                             0.00




       Official Form 106J                                                 Schedule J: Your Expenses                                                         page 1
Filed 02/26/19                                                               Case 19-21135                                                                                        Doc 1


        Debtor 1     Robin L Spears                                                                             Case number (if known)


       6.    Utilities:
             6a.     Electricity, heat, natural gas                                                                   6a. $                                 260.00
             6b. Water, sewer, garbage collection                                                                          $                                125.00
                     Telephone, cell phone, Internet, satellite, and cable services                                 6c. $                                   300.00
             6d. Other. Specify:                                                                                   6d. $                                       0.00
       7.    Food and housekeeping supplies                                                                          7. $                                   400.00
        8.   Childcare and children's education costs                                                                      $                                   0.00
           Clothing, laundry, and dry cleaning                                                      9. $                                                    100.00
       10. Personal care products and services                                                     10. $                                                    100.00
       11. Medical and dental expenses                                                             11. $                                                     40.00
       12. Transportation. Include gas, maintenance, bus or train fare.
           Do not include car payments.                                                            12. $                                                    400.00
       13. Entertainment, clubs, recreation, newspapers, magazines, and books                      13. $                                                    100.00
       14. Charitable contributions and religious donations                                        14. $                                                     50.00
       15. Insurance.
           Do not include insurance deducted from your pay or included in lines 4 or 20.
           15a. Life insurance                                                                   15a. $                                                        0.00
           15b. Health insurance                                                                       $                                                       0.00
                  Vehicle insurance                                                              15c. $                                                     164.00
           15d. Other insurance. Specify:                                                       15d. $                                                         0.00
       16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
           Specify:                                                                             16. $                                                          0.00
       17. Installment or lease payments:
           17a. Car payments for Vehicle 1                                                       17a. $                                                    445.00
                  Car payments for Vehicle 2                                                     1 7b. $                                                       0.00
                  Other. Specify:                                                              1 7c. $                                                         0.00
           17d. Other. Specify:                                                                 17d. $                                                         0.00
       18. Your payments of alimony, maintenance, and support that you did not report as
           deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).         18. $                                                        0.00
       19. Other payments you make to support others who do not live with you.                         $                                                       0.00
           Specify:                                                                              i.
       20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
           20a. Mortgages on other property                                                     20a. $                                                         0.00
           20b. Real estate taxes                                                                      $                                                       0.00
                  Property, homeowner's, or renter's insurance                                   20c. $                                                       0.00
           20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                        0.00
           20e. Homeowner's association or condominium dues                                     20e. $                                                        0.00
       21. Other: Specify:    Work lunch                                                          21. +$                                                    100.00
           Daughters school supplies                                                                                                                         50.00
       22. Calculate your monthly expenses
               Add lines 4 through 21.                                                                                          $                     3,709.00
               Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                  $
                   Add line 22a and 22b. The result is your monthly expenses.                                                   $                     3,709.00
       23. Calculate your monthly net income.
           23a. Copy line 12 (your combined monthly income)from Schedule I.                                         23a. $                               3,475.50
           23b. Copy your monthly expenses from line 22c above.                                                            -$                            3,709.00

                    Subtract your monthly expenses from your monthly income.
                    The result is your monthly net income.                                                          23c. $                                 233.50

       24. Do you expect an increase or decrease in your expenses within the year after you file this form?
             For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
             modification to the terms of your mortgage?
             DNo.
             • Yes.            [plain here: Work has reduced hours since February 01, 2019




      Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
Filed 02/26/19                                                                  Case 19-21135                                                                                 Doc 1




       Debtor 1                   Robin L Spears
                                  First Name                      Middle Name              Last Name

      Debtor 2
      (Spouse if, filing)         First Name                      Middle Name              Last Name


      United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

      Case number
      (if known)
                                                                                                                                          O Check if this is an
                                                                                                                                              amended filing



      Official Form I O6Dec
      Declaration About an Individual Debtor's Schedules                                                                                                          12/15

      If two married people are filing together, both are equally responsible for supplying correct information.

      You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
      obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
      years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                            Sign Below


             Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                     No

             O       Yes. Name of person                                                                               Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                       Declaration, and Signature (Official Form 119)


            Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
            that they are true and correct.

             x                                                                             x
                   Robin L Spears                                                              Signature of Debtor 2
                   Signature of Debtor 1

                   Date February 22, 2019                                                      Date




     Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
     Software Copyright (C) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Filed 02/26/19                                                                            Case 19-21135                                                                                          Doc 1




      Debtor 1                     Robin L Spears
                                  First Name                             Middle Name                   Last Name
      Debtor 2
      (Spouse if. filing)         First Name                             Middle Name                   Last Name

      United States Bankruptcy Court for the:                       EASTERN DISTRICT OF CALIFORNIA

      Case number
       known)
      (if
                                                                                                                                                         O Check if this is an
                                                                                                                                                               amended filing



      Official Form 107
      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                              4/16
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.

     I1               Give Details About Your Marital Status and Where You Lived Before

            What is your current marital status?

            o       Married
            • Not married

            During the last 3 years, have you lived anywhere other than where you live now?

                    No
            • Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

             Debtor I Prior Address:                                         Dates Debtor I               Debtor 2 Prior Address:                                i Dates Debtor 2
                                                                             lived there                                                                           lived there
             235 Trevor Avenue                                               From-To:                     0 Same as Debtor 1                                      0 Same as Debtor       1
             Oakdale, CA 95361                                               10/2016-9/1/2018                                                                     From-To:




          Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? (Community property
     states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

                   No
            o      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

     I11'            Explain the Sources of Your Income


            Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                   No
            • Yes. Fill in the details.

                                                                rDebtor I                                                       [Dibtor 2
                                                                 Sources of income                Gross income                   Sources of income                Gross income
                                                                 Check all that apply.            (before deductions and         Check all that apply.            (before deductions
                                                                                                  exclusions)                                              -      and exclusions)
      From January 1 of current year until • Wages, commissions,                                              $10,308.75         0 Wages, commissions,                -         -
      the date you filed for bankruptcy:                                                                                         bonuses, tips
                                            bonuses, tips

                                                                 0 Operating a business                                          0 Operating a business
     Official Form 107                                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 1
     Software Copyright (C)   1996-2018   Best Case,   LLC -   w.bestcase.com                                                                                             Best Case Bankruptcy
Filed 02/26/19                                                                         Case 19-21135                                                                                         Doc 1

       Debtor 1      Robin L Spears                                                                                    Case number       (if known)




                                                             Fôbtor I                                                     1   [Debtor                                                   1
                                                              Sources of Income                 Gross Income                   Sources of income                   Gross income
                                                              Check all that apply.             (before deductions and         Check all that apply.             : (before deductions
                                                                                                exclusions)                                                        and exclusions)

      For last calendar year:                                                                               $67,573.91         0 Wages, commissions,
                                                              • Wages, commissions,
      (January Ito December 31, 2018)                                                                                          bonuses tips
                                                              bonuses, tips

                                                              0   Operating a business                                         0   Operating a business


      For the calendar year before that:                                                                    $51,846.00         0 Wages, commissions,
                                                              • Wages, commissions,
      (January Ito December31, 2017)                                                                                           bonuses, tips
                                                              bonuses, tips

                                                              0   Operating a business                                         0   Operating a business


            Did you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
            and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
            winnings. If you are filing a joint case and you have income that you received together, list it Only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                  No
            • Yes. Fill in the details.

                                                                                                                              1Debt2
                                                             Sources of income              ' Gross income from                Sources of income                 Gross income
                                                             Describe below,                   each source                     Describe below.                   (before deductions
                                                                                               (before deductions and                                            and exclusions)
                                                                                               exclusions)                          -       -                                   --
      For the calendar year before that:                     Pension-Annuity                                 $2,925.00
      (January Ito December 31, 2017)


     I'TiI          List Certain Payments You Made Before You Filed for Bankruptcy

           Are either Debtor l's or Debtor 2's debts primarily consumer debts?
           0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                      individual primarily for a personal, family, or household purpose."

                                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                                o   No.      Go to line 7.
                                o   Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                            paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                            not include payments to an attorney for this bankruptcy case.
                                * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                o   No.      Go to line 7.
                                • Yes        List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                             include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                             attorney for this bankruptcy case.


            Creditor's Name and Address                                   Dates of payment              Total amount          Amount you              Was this payment for   ... - -
                                                                                                                paid            still owe




     Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 2
     Software copyright   (C)   1998-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
Filed 02/26/19                                                                    Case 19-21135                                                                                       Doc 1

      Debtor 1 Robin L Spears                                                                                    Case number      (if known)




            Creditor's Name and Address                         -. Dates of pment                    Total amunt       Amout iou' Was this paymeiit fdr
                                                                                             -               paid:,      stillowe
            Ally Financial                                              12/2018-0212019                 $1,335.00       $13,152.00             0 Mortgage
            P0 Box 380901                                                                                                                      • Car
            Minneapolis, MN 55438
                                                                                                                                               11 Credit Card
                                                                                                                                               o Loan Repayment
                                                                                                                                               o Suppliers or vendors
                                                                                                                                               o Other

           WithIn 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
           Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
           of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
           a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
           alimony.

                 No
           o     Yes. List all payments to an insider.
            Insider's Name and Address                                  Dates of payment             Total amount      Amount you              Reason for this payment
                                                                                                             paid        still owe

           Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
           insider?
           Include payments on debts guaranteed or cosigned by an insider.

           • No
           o     Yes. List all payments to an insider
            Insider's Name and Address                                  Dates of payment             Total amount      Amount you              Reason for this payment
                                                          - .                                    .           paid        still owe             Include creditofs name

                  jgentify Legal Actions, Repossessions, and Foreclosures

           Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
           List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
           modifications, and contract disputes.

                 No
           o     Yes. Fill in the details.
            Case title                                                  Nature of the case           Court or agency                           Status of the case
            Case number

           Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
           Check all that apply and fill in the details below.

           • No.Gotolinell.
           o     Yes. Fill in the information below.
            Creditor Name and Address                                   Describe the Property                                        Date                           Value àf the
                                                                                                                                                                       property
                                                                        Explain what happened                                                           .

           Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
           accounts or refuse to make a payment because you owed a debt?
                 No
           o     Yes. Fill in the details.
            Creditor Name and Address -                             Describe the action the creditor took                -         - Date action was                    Amounti
                                                                                                                                    taken

           Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
           court-appointed receiver, a custodian, or another official?

                 No
           o     Yes


     Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 3

     Software Copyftght (c) 1996-2018 Best Case, LLC . w.bestcase.com                                                                                          Best Case Bankruptcy
Filed 02/26/19                                                                       Case 19-21135                                                                                    Doc 1

      Debtor 1 Robin L Spears                                                                                      Case number      (if known)




      IFliI.       List Certain Gifts and Contributions

           Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            UNO
            o     Yes. Fill in the details for each gift.
             Gifts with a total value of more than $600                        Describe the gifts                                      bates you gave                      Value
             per person                                                                                                                the gifts

             Person to Whom You Gave the Gift and
             Address:

           Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            •No
            o     Yes. Fill in the details for each gift or contribution.
            Gifts or contributions to charities that total                     Describe what you contributed                           Dates you                           Value'
            more than $600                                                                                                           : contributed
           • Charity's Name
            Address      (Number, Street, CIty, State and ZIP Code)

     I1l           List Certain Losses

           Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
           or gambling?

                  No
            o     Yes. Fill in the details.
             Describe the property you lost and                       Describe any insurance coverage for the loss                     Date of your          Value of property
             how the loss occurred                                                                                                     loss                               lost
                                                                      Include the amount that insurance has paid. List pending
                                                                      insurance claims on line 33 of Schedule A,B: Property.

                   List Certain Payments or Transfers

           Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
           consulted about seeking bankruptcy or preparing a bankruptcy petition?
           Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

                  No
           • Yes. Fill in the details.
            Person Who Was Paid                                               Description and value of any property                    Date payment                 Amount of
            Address                                                           transferred                                              or transfer was               payment
            Email or website address                                                                                                   made
            Person Who Made the Payment, if Not You
            Cricket Debt Counseling                                           Credit counseling                                       02114/2019                        $30.00

            www.cricketdebt.com


           Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
           promised to help you deal with your creditors or to make payments to your creditors?
           Do not include any payment or transfer that you listed on line 16.

                 No
           0     Yes. Fill in the details.
            Person Who Was Paid                                               Description and value of any property                   Date payment       -          Amount of
            Address                                                           transferred                                             or transfer was                payment
                                                                                                                                      made                              --




     Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 4
     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
Filed 02/26/19                                                                        Case 19-21135                                                                                        Doc 1

      Debtor 1 Robin L Spears                                                                                            Case number   (if known)




            Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
            transferred in the ordinary course of your business or financial affairs?
            Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
            include gifts and transfers that you have already listed on this statement.
                  No
            o     Yes. Fill in the details.
             Person Who Received Transfer                                     Description and value of                      Describe any property or -           Date transfer was
             Address                                                          property transferred                          payments received or debts           made
                                                                                                                            paid in exchange
             Person's relationship to you

            Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
            beneficiary? (These are often called asset-protection devices.)
                  No
            o     Yes. Fill in the details.
             Name of trust                                                    Description and value of the property transferred                                  Date Transfer was
                                                                                                                                                                 made

                     List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

           Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
           sold, moved, or transferred?
           Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
           houses, pension funds, cooperatives, associations, and other financial Institutions.
            INo
            o     Yes. Fill in the details.
             Name of Financial Institution and                            Last 4 digits of              Type of account or         Date account was      -            Last balance
             Address (Number, Street, City, State and ZIP                 account number                instrument                 closed, sold,                  before closing or
             code)
                                                                                                                                   moved, or                               transfer
                                                                                                                                   transferred

           Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
           cash, or other valuables?

                  No
            o     Yes. Fill In the details.
            Name of Financial Institution                                     Who else had access to it?                 Describe the contents                     Do you still
            Address (Number, Street, City, State and ZIP Code)                Address (Number, Street, City,                                                       have it?
                                                                              state and ZIP Code)                    .

           Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            •No
           o      Yes. Fill in the details.
            Name of Storage Facility                                          Who else has or had access                 Describe the contents                     Do you still -
            Address (Number, Street, City, State and ZIP Code)                to it?                                                                               have It?
                                                                              Address (Number, Street, City,
                                                                              State and ZIP Code)

      •.'            Identify Property You Hold or Control for Someone Else

           Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold In trust
           for someone.

           •No
           o      Yes. Fill In the details.
            Owner's Name                                                      Where is the property?                     Describe the property                                  Value
            Address (Number, Street, City, State and ZIP Code)                (Number, Street, City, State and ZIP
                                                                              Code)                                                                          -

     L1['            Give Details About Environmental Information

     For the purpose of Part 10, the following definitions apply:

     • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
     Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 5
     Software Copytight   (C)   1996-2018 Best Case. LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
Filed 02/26/19                                                                  Case 19-21135                                                                                    Doc 1

       Debtor 1 Robin L Spears                                                                                      Case number     (if known)




           toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
           regulations controlling the cleanup of these substances, wastes, or material.
      • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize It or used
         to own, operate, or utilize It, Including disposal sites.
      • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
          hazardous material, pollutant, contaminant, or similar term.

      Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

            Has any governmental unit notified you that you may be liable or potentially liable under or In violation of an environmental law?

            UNo
            o     Yes. Fill In the details.
            Name of site                                                 Governmental unit -                           Environmental law, if you         Date of notice
            Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know It
                                                                         ZiPCode)                                               -         -

            Have you notified any governmental unit of any release of hazardous material?

            UNo
           o     Yes. Fill in the details.
            Name of site                                                 Governmental unit                             Environmental law, if you         Date of notice
            Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know it
                                                                         ZiPCode)

           Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            •No
           o     Yes. Fill in the details.
            Case Title                                                   Court or agency                            Nature of the case                   Status of the
            Case Number                                                  Name                                                                            case
                                                                         Address (Number, Street, City,
                                                                         State and ZIP Code)

     M&M           Give Details About Your Business or Connections to Any Business

           Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 o A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 o A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 o A partner in a partnership
                 o An officer, director, or managing executive of a corporation
                 o An owner of at least 5% of the voting or equity securities of a corporation
           • No. None of the above applies. Go to Part 12.
           o     Yes. Check all that apply above and fill in the details below for each business
            Business Name                                        - Describe the nature of the business                  Employer Identification number
            Address                                                                                                     Do not include Social Security number or ITIN.
            (Number, 5treet, City, 5tate and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                        Dates business existed -

           Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
           institutions, creditors, or other parties.

           •No
           o     Yes. Fill In the details below.
            Name                                         - -        Date Issued
            Address
            (Number, Street, City, State and ZIP Code)

                  Sign Below

     I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
     Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        pageS
     Software Copyiight (c) 1996-2018 Best Case, LLC - w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 02/26/19                                                                         Case 19-21135                                                                           Doc 1

      Debtor 1 Robin L Spears                                                                                         Case number (if known)



      are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.


      Robin L Spears                                                                Signature of Debtor 2
      Signature of Debtor I

      Date February 22, 2019                                                        Date

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
      • No
      o Yes
      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      NNo
      0   Yes. Name of Person                     . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




     Official Form 107                                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 7
     Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Filed 02/26/19                                                                       Case 19-21135                                                                         Doc 1




       Debtor 1                    Robin L Spears
                                   First Name                          Middle Name                Last Name
      Debtor 2
      (Spouse if, tHing)           First Name                          Middle Name                Last Name

       United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA_ -

      Case number
      (if known)
                                                                                                                                        O Check if this is an
                                                                                                                                            amended filing



     Official Form 108
     Statement of Intention for Individuals Filing Under Chapter 7                                                                                           12/15


     If you are an individual filing under chapter 7, you must fill out this form if:
      • creditors have claims secured by your property, or
      • you have leased personal property and the lease has not expired.
     You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
             whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
             on the form

     If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

     Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
              write your name and case number (if known).

                    List Your Creditors Who Have Secured Claims

     1. For any creditors that you listed in Part I of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
        information below.                                                                                                                     -
         Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                                    securesa debt 9                                    as exernpton Schedule C



         Creditors          Ally Financial                                           O Surrender the property.                         0 No
         name:                                                                       O Retain the property and redeem it.
                                                                                     • Retain the property and enter into a            • Yes
         Description of          2013 Chevrolet Camero 108,000                          Reaffirmation Agreement.
                                 miles
         property
                                 FMV based on Private Party
                                                                                     o Retain the property and [explain]:
         securing debt:
                                 Kelly Blue Book less mileage

        T1I'.   List Your Unexpired Personal Property Leases
     For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
     in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
     You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                                            Will the lease be assured?

      Lessors name:
                                                                                                                                  o   No
      Description of leased
      Property:
                                                                                                                                  O Yes

      Lessors name:
                                                                                                                                  DNa
      Description of leased
      Property:
                                                                                                                                  o   Yes



     Official Form 108                                            Statement of Intention for Individuals Filing Under Chapter 7                                 page 1
     Software Copyright    (c) 1996-2018   Best Case, LLC - www.bestcase.com                                                                        Beat Case Bankruptcy
Filed 02/26/19                                                                 Case 19-21135                                                                          Doc 1


      Debtor 1      Robin L Spears                                                                        Case number   (if known)




      Lessors name:                                                                                                                  0   No
      Description of leased
      Property:
                                                                                                                                     0   Yes

      Lessors name:                                                                                                                  0   No
      Description of leased
      Property:                                                                                                                      0   Yes

      Lessors name:                                                                                                                  0   No
      Description of leased
      Property:
                                                                                                                                     0   Yes

      Lessor's name:                                                                                                                 o   No
      Description of leased
      Property:
                                                                                                                                     0   Yes

      Lessor's name:                                                                                                                 0   No
      Description of leased
      Property:
                                                                                                                                     0   Yes

     IT1II         Sign Below

      Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
      property that is subject to an unexpired lease.

      x                                                                                  x
            Robin L Spears                                                                               Debtor 2
            Signature of Debtor 1

            Date         February 22, 2019                                               Date




     Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 2
     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best case Bankruptcy
Filed 02/26/19                                                            Case 19-21135                                                                       Doc 1


      Notice Required by ii U.S.C. § 342(b) for
      Individuals Filing for Bankruptcy (Form 2010)


                                                                                               Chapter 7:        Liquidation
      This notice is for you if:
                                                                                                       $245 filing fee
              You are an individual filing for bankruptcy,
              and                                                                                       $75 administrative fee

              Your debts are primarily consumer debts.                                         +        $15 trustee surcharcie
              Consumerdebts are defined in 11 U.S.C.
              § 101(8) as "incurred by an individual                                                   $335 totalfee
              primarily for a personal, family, or
              household purpose."                                                              Chapter 7 is for individuals who have financial
                                                                                               difficulty preventing them from paying their debts
                                                                                               and who are willing to allow their nonexempt
      The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
      individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                               your debts discharged. The bankruptcy discharge
      Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
      one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                               for particular debts, and liens on property may still
              Chapter 7 - Liquidation                                                          be enforced after discharge. For example, a creditor
                                                                                               may have the right to foreclose a home mortgage or
              Chapter 11 - Reorganization                                                      repossess an automobile.

              Chapter 12 - Voluntary repayment plan                                            However, if the court finds that you have committed
                         for family farmers or                                                 certain kinds of improper conduct described in the
                         fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                               discharge.
              Chapter 13 -Voluntary repayment plan
                         for individuals with regular                                          You should know that even if you file chapter 7 and
                         income                                                                you receive a discharge, some debts are not
                                                                                               discharged under the law. Therefore, you may still
                                                                                               be responsible to pay:
      You should have an attorney review your
      decision to file for bankruptcy and the choice of                                            most taxes;
      chapter.
                                                                                                   most student loans;

                                                                                                   domestic support and property settlement
                                                                                                   obligations;




     Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
     Software Copyright (C) 1996-2018 Best Case. LLC - www.bestcase.com                                                                Best Case Bankruptcy
Filed 02/26/19                                                             Case 19-21135                                                                           Doc 1




              most fines, penalties, forfeitures, and criminal                                 your income is more than the median income for your
              restitution obligations; and                                                     state of residence and family size, depending on the
                                                                                               results of the Means Test, the U.S. trustee, bankruptcy
              certain debts that are not listed in your bankruptcy                             administrator, or creditors can file a motion to dismiss
              papers.                                                                          your case under § 707(b) of the Bankruptcy Code. If a
                                                                                               motion is filed, the court will decide if your case should
      You may also be required to pay debts arising from                                       be dismissed. To avoid dismissal, you may choose to
                                                                                               proceed under another chapter of the Bankruptcy
              fraud or theft;                                                                  Code.

              fraud or defalcation while acting in breach of                                   If you are an individual filing for chapter 7 bankruptcy,
              fiduciary capacity;                                                              the trustee may sell your property to pay your debts,
                                                                                               subject to your right to exempt the property or a portion
              intentional injuries that you inflicted; and                                     of the proceeds from the sale of the property. The
                                                                                               property, and the proceeds from property that your
             death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
             motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
             from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                               household items or to receive some of the proceeds if
      If your debts are primarily consumer debts, the court                                    the property is sold.
      can dismiss your chapter 7 case if it finds that you have
      enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
      You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
      Monthly Income (Official Form 122A-1) if you are an                                      as Exempt (Official Form 1 06C). If you do not list the
      individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
      form will determine your current monthly income and                                      proceeds to your creditors.
      compare whether your income is more than the median
      income that applies in your state.

      If your income is not above the median for your state,
      you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
      the Chapter 7 Means Test Calculation (Official Form
      I 22A-2).
                                                                                                            $1,167 filing fee
      If your income is above the median for your state, you
      must file a second form —the Chapter 7 Means Test                                           +           $550 administrative fee
      Calculation (Official Form 122A-2). The calculations on
                                                                                                           $1,717 totalfee
      the form— sometimes called the Means Test—deduct
      from your income living expenses and payments on
                                                                                               Chapter 11 is often used for reorganizing a business,
      certain debts to determine any amount available to pay
      unsecured creditors. If                                                                  but is also available to individuals. The provisions of
                                                                                               chapter 11 are too complicated to summarize briefly.




     Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
     Software Copyright (C) 19962018 Best Case, LLC - wbestcase.com
                                                                                                                                            Best Case Bankruptcy
Filed 02/26/19                                                               Case 19-21135                                                                        Doc 1




                  Because bankruptcy can have serious long-term financial and legal consequences, including loss of
                  your property, you should hire an attorney and carefully consider all of your options before you file.
                  Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
                  and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
                  properly and protect you, your family, your home, and your possessions.

                  Although the law allows you to represent yourself in bankruptcy court, you should understand that
                  many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
                  or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
                  following all of the legal requirements.

                  You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
                  necessary documents.

                  Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
                  bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
                  fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
                  20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                                               Under chapter 13, you must file with the court a plan
      Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
                  farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                               the court approves your plan, the court will allow you
                                                                                               to repay your debts, as adjusted by the plan, within 3
                           $200 filing fee                                                     years or 5 years, depending on your income and other
      +                     $75 administrative fee                                             factors.
                           $275 total fee
                                                                                               After you make all the payments under your plan,
      Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
      and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
      using future earnings and to discharge some debts that                                   pay include:
      are not paid.
                                                                                                      domestic support obligations,

                                                                                                      most student loans,
      Chapter 13: Repayment plan for
                  individuals with regular                                                            certain taxes,
                  income
                                                                                                      debts for fraud or theft,

                           $235 filing fee                                                            debts for fraud or defalcation while acting in a
      +                     $75 administrative fee                                                    fiduciary capacity,
                           $310 totalfee
                                                                                                      most criminal fines and restitution obligations,
      Chapter 13 is for individuals who have regular income
      and would like to pay all or part of their debts in                                             certain debts that are not listed in your
      installments over a period of time and to discharge                                             bankruptcy papers,
      some debts that are not paid. You are eligible for
      chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
      dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                      certain long-term secured debts.




     Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 3
     Software Copynght   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Filed 02/26/19                                                             Case 19-21135                                                                            Doc 1


                                                                                               A married couple may file a bankruptcy case
                     Warning: File Your Forms on Time                                          together—called a joint case. If you file a joint case and
                                                                                               each spouse lists the same mailing address on the
      Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
      you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
      creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
      general financial condition. The court may dismiss your                                  each spouse receive separate copies.
      bankruptcy case if you do not file this information within
      the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
      Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

      For more information about the documents and                                             The law generally requires that you receive a credit
      their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
      hftp://www.uscourts.gov/bkforms/bankruptcy form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
      s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                               limited exceptions, you must receive it within the 180
                                                                                               days before you file your bankruptcy petition. This
      Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                               Internet.
              If you knowingly and fraudulently conceal assets
              or make a false oath or statement under penalty                                  In addition, after filing a bankruptcy case, you generally
              of perjury—either orally or in writing—in                                        must complete a financial management instructional
              connection with a bankruptcy case, you may be                                    course before you can receive a discharge. If you are
              fined, imprisoned, or both.                                                      filing a joint case, both spouses must complete the
                                                                                               course.
              All information you supply in connection with a
              bankruptcy case is subject to examination by the                                 You can obtain the list of agencies approved to provide
              Attorney General acting through the Office of the                                both the briefing and the instructional course from:
              U.S. Trustee, the Office of the U.S. Attorney, and                               hftp://o ustice.gov/ust/eo/hapcpa/ccde/cc approved.html
                                                                                                                                        --


              other offices and employees of the U.S.
              Department of Justice.
                                                                                               In Alabama and North Carolina, go to:
      Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                               Ban kruptcyResources/App rovedCred it
      The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
      address you list on Voluntaiy Petition for Individuals
      Filing forBankruptcy (Official Form 101). To ensure                                      If you do not have access to a computer, the clerk of
      that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
      Bankruptcy Rule 4002 requires that you notify the court                                  the list.
      of any changes in your address.




     Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 4
     Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com                                                                      Best Case Bankruptcy
Filed 02/26/19                                                                          Case 19-21135                                                                                  Doc 1




       Debtor I                    Robin L Spears
       Debtor 2
       (Spouse, if filing)                                                                                        • 1. There is no presumption of abuse

       United States Bankruptcy Court for the: Eastern District of California                                     112. The calculation to determine if a presumption of abuse
                                                                                                                       applies will be made under Chapter 7 Means Test
       Case number                                                                                                      Calculation (Official Form 122A-2).
       (if known)
                                                                                                                  o 3. The Means Test does not apply now because of
                                                                                                                        qualified military service but it could apply later.

                                                                                                                   o Check if this is an amended filing
      Official Form 122A - I
      Chapter 7 Statement of Your Current Monthly Income                                                                                                                       12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate, if more space is needed,
      attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
      case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
      qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A.lSupp) with this form.

                         Calculate Your Current Monthly Income

              What Is your marital and filing status? Check one only.

              • Not married. Fill out Column A, lines 2-11.
              o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              o Married and your spouse is NOT filing with you. You and your spouse are:
               o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
               o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                        penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                        living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
          Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
          101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August31. If the amount of your monthly income varied during
          the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
          spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                   Column A                Column B
                                                                                                                   Debtor I                Debtor 2 or
                                                                                                                  L                        non-filing spouse
              Your aross waaes, salary. tios. bonuses. overtime, and eommissusns (hefnre all
              payrofldeductions).                -- ,    - - -,                                                    $          5,671.28     $
              Alimony and maintenance payments. Do not include payments from a spouse if
              Column B is filled in.                                                                               $              0.00     $
              All amounts from any source which are regularly paid for household expenses
              of you or your dependents, including child support. Include regular contributions
              from an unmarried partner, members of your household, your dependents, parents,
              and roommates. Include regular contributions from a spouse only if Column B is not
              filled in. Do not include payments you listed on line 3.                                             $              0.00     $
              Net income from operating a business, profession, or farm
                                                                                          --    Debtor I
              Gross receipts (before all deductions)                                 $         0.00
              Ordinary and necessary operating expenses                             -$         0.00
              Net monthly income from a business, profession, or farm $                        0.00   Copy here -> $              0.00     $
              Net income from rental and other real property
                                                                                                Debtor I
             Gross receipts (before all deductions)                                  $         0.00
             Ordinary and necessary operating expenses                              -$         0.00
             Net monthly income from rental or other real property                  $          0.00   Copy here -> $             0.00      $
             Interest, dividends, and royalties                                                                    $             0.00      $




     Official Form 122A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                 page 1
     Software Copyright      (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
Filed 02/26/19                                                                Case 19-21135                                                                                              Doc 1

      Debtorl      Robin LS                                                                                  Case number (if known)


                                                                                                                                      ,-  -

                                                                                                         ColumnA                      Column B
                                                                                                         Debtor I                     Debtor 2 or
                                                                                                                                          filing spouse
             Unemployment compensation                                                                   $                  0.00      $_____________
            Do not enter the amount if you contend that the amount received was a benefit under
            the Social Security Act. Instead, list it here:
               For you                                           $                   0.00
               For your spouse                                      $
            Pension or retirement income. Do not include any amount received that was a
            benefit under the Social Security Act.                                                       $                  0.00      $
            Income from all other sources not listed above. Specify the source and amount.
            Do not include any benefits received under the Social Security Act or payments
            received as a victim of a war crime, a crime against humanity, or international or
            domestic terrorism. If necessary, list other sources on a separate page and put the
            total below.
                                                                                                         $                  0.00      $
                                                                                                         $                  0.00      $
                       Total amounts from separate pages, if any.                                      + $                  0.00      $

            Calculate your total current monthly income. Add lines 2 through 10 for            I                         II                         I                               I
            each column. Then add the total for Column A to the total for Column B.                $    5,671.28           + $                              $      5,671.28

                                                                                                                                                            Total current monthly
                                                                                                                                                            Income

                     Determine Whether the Means Test Applies to You

            Calculate your current monthly income for the year. Follow these steps:
            1 2a. Copy your total current monthly income from line 11                                              Copy line 11 here=>                  $          5,671.

                   Multiply by 12 (the number of months in a year)                                                                                              x 12
            12b. The result is your annual income for this part of the form                                                                   12b. $              68,055.36

            Calculate the median family income that applies to you. Follow these steps:
            Fill in the state in which you live.                                  CA

            Fill in the numberof people in your household.
            Fill in the median family income for your state and size of household.                                                            13.       $         82,000.00
            To find a list of applicable median income amounts, go online using the link specified in the separate instructions
            for this form. This list may also be available at the bankruptcy clerk's office.
            How do the lines compare?
                      U    Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                           Go to Part 3.
                      0    Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                           Go to Part 3 and fill out Form 122A-2.
            Is       Sign Below
                  By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct

                 x
                     Robin L Spears
                     Signature of Debtor 1
             Date February 22,2019
                  MM/DD IYYYY
                  If you checked line 14a, do NOT fill out or file Form 122A-2.
                  If you checked line 14b, fill out Form 122A-2 and file it with this form.




     Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                         page 2
     Software Copyright (c) 1996.2018 Best Case, LLC - wwbestcase.con,                                                                                            Best Case Bankruptcy
Filed 02/26/19                                                               Case 19-21135                                                             Doc 1

       Debtor i    Robin L Spears                                                                      Case number (if known)




                                                        Current Monthly Income Details for the Debtor

      Debtor Income Details:
      Income for the Period 08101/2018 to 01/31/2019.

      Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
      Source of Income: Employment
      Year-to-Date Income:
      Last Year:
      Starting Year-to-Date Income: $39,418.11 from check dated                       7/31/2018
      Ending Year-to-Date Income: $67,573.91 from check dated                        12I31/2018

      This Year:
      Current Year-to-Date Income:               $5,871.89 from check dated          1131/2019

      Income for six-month period (Current+(Ending-Starting)):                  $34,027.69
      Average Monthly Income: $5,671.28




     Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                        page 3
     Software Copyright (c) 1996-2018 Best Case, LLC - w.bestcase.com                                                           Best Case Bankruptcy
